Exhibit 10.3
 
Execution Copy
 
 
The Dow Chemical Company
2030 Dow Center
Midland, Michigan 48674
 
March 9, 2009
 
The Trusts (as defined in the Investment Agreement)


Haas Trust Office
1717 Arch St., 14th Floor
Philadelphia, PA 19103

Attn:  Dr. Janet Haas,   Executive Trust Advisor

 
Wachovia Bank, N.A., as Trustee
Calibre
1500 Market Street, PA 4394
Philadelphia, PA 19102
Attn:  Jason Davis and Jack Ginter


 
Letter Agreement
 
In consideration of you entering into the Investment Agreement dated as of March
9, 2009 (the “Investment Agreement”), among The Dow Chemical Company (“Parent”)
and the Investors named therein (the “Investors”), Parent and Ramses Acquisition
Corp. (“Ramses”) hereby agree with you to use their respective best efforts to
consummate by April 1, 2009, the merger (the “Merger”) in accordance with the
terms and conditions of the Agreement and Plan of Merger dated as of July 10,
2008 (the “Merger Agreement”), among the Company, Ramses and Rohm and Haas
Company, including, without limitation, using best efforts to cause the lenders
party to the Term Loan Agreement (the “Term Loan Agreement”) dated as of
September 8, 2008, as amended as of March 4, 2009 to provide funds necessary to
consummate the Merger and, if for any reasons such funds shall not be available
or are insufficient in amount, arrange for such additional or substitute funding
as may be necessary to do so.
 
In addition to and without limiting the foregoing, Parent and Ramses hereby
agree with you to consummate by April 1, 2009 the Merger, subject only to (a)
the condition set forth in Section 6.1(b) of the Merger Agreement, (b) the
condition set forth in Section 6.3(b) insofar as it relates to compliance on and
after the date hereof by the Company with any covenants contained in the Merger
Agreement that by their terms contemplate performance on or after the date
hereof and (c) the condition that each of the Investors fund its obligations
under Sections 1.01 and 1.03 of the Investment Agreement.
 
The liability of Parent and Ramses for any breach of the second paragraph of
this letter agreement shall not exceed $1,000,000,000.  In addition, neither
Parent nor Ramses shall
 

--------------------------------------------------------------------------------


 
have any liability under the second paragraph of this letter agreement in the
event that (x) funds are not made available under the Term Loan Agreement
because either (A) one or more of the conditions contained in the Merger
Agreement to Parent’s obligations to consummate the Merger is not satisfied or
waived and one or more of the banks assert that such failure of such conditions
relieves such bank or banks of their obligations under the Term Loan Agreement
to fund loans or (B) such banks fail to fund in violation of the Term Loan
Agreement or (y) any of the banks with the four largest funding commitments
under the Term Loan Agreement files for bankruptcy or becomes subject to similar
proceedings and the trustee in bankruptcy (or comparable entity) rejects the
obligation of such bank under the Term Loan Agreement to fund loans, so long as
in the case of either clause (x)(B) or clause (y) Parent and Ramses have
complied with their obligations under the first paragraph of this letter
agreement.
 
Nothing in this letter agreement shall prevent the Trusts from pursuing whatever
remedies that they may have under the Voting Agreement dated as of July 10, 2008
(the “Voting Agreement”), among Parent, Rohm and Haas Company and the Trusts;
provided that the Trusts may not maintain an action to recover damages under
both the second paragraph of this letter agreement and the Voting Agreement and,
in the event the Trusts commence a legal action to recover damages under the
Voting Agreement, Parent and Ramses shall have no further liability under the
second paragraph of this letter agreement.
 
This letter agreement may not be amended or any provision hereof waived or
modified except by an instrument in writing signed by each of the parties
hereto.  This letter agreement may be executed in any number of counterparts,
each of which shall be deemed an original and all of which, when taken together,
shall constitute one agreement.  Delivery of an executed counterpart of a
signature page of this letter agreement by facsimile or electronic transmission
shall be effective as delivery of a manually executed counterpart of this letter
agreement.
 
This letter agreement shall be governed by, and construed in accordance with,
the laws of the State of Delaware.  The parties hereto agree that any dispute
arising out of this agreement shall be litigated exclusively in the Court of
Chancery of the State of Delaware.
 
[Remainder of page intentionally left blank]
 

--------------------------------------------------------------------------------


 
If the foregoing is in accordance with your understanding, please sign and
return to the undersigned the enclosed copy of this letter.
 

  Very truly yours,                  THE DOW CHEMICAL COMPANY,                 
by     
 
 
 
/s/ ANDREW N. LIVERIS         Name: Andrew N. Liveris          Title:   Chief
Executive Officer             

 
 
 

RAMSES ACQUISITION CORP.,                  by     
 
 
 
/s/ ERIC P. BLACKHURST         Name: Eric P. Blackhurst          Title:   Vice
President and Secretary            

 
 
[Signature Page to Letter Agreement (Trusts)]


--------------------------------------------------------------------------------


 
Agreed to and accepted as of the date first written above:


 
THE FIRST 1945 TRUST
THE SECOND 1945 TRUST
THE 1955 TRUST
THE 1956 TRUST
     
by
   
/s/ JOHN C. HAAS
   
Name: John C. Haas
   
Title:   Trustee
 




       
/s/ JOHN OTTO HAAS
   
Name: John Otto Haas
   
Title:   Trustee
 




       
/s/ THOMAS WILLAMAN HAAS
   
Name: Thomas Willaman Haas
   
Title:   Trustee
 




       
/s/ WILLIAM DAVID HAAS
   
Name: William David Haas
   
Title:   Trustee
 





      WACHOVIA BANK, N.A.,
      as Trustee
     
  by
   
/s/ JOHN A. GINTER
   
Name: John A. Ginter
   
Title:   Senior Vice President
 

 
 
[Signature Page to Letter Agreement (Trusts)]


--------------------------------------------------------------------------------


 
 
1961 TRUST A
     
by
   
/s. CAROLE HAAS GRAVAGNO
   
Name: Carole Haas Gravagno
   
Title:   Trustee
 




       
/s/ JOHN OTTO HAAS
   
Name: John Otto Haas
   
Title:   Trustee
 




       
/s/ THOMAS WILLAMAN HAAS
   
Name: Thomas Willaman Haas
   
Title:   Trustee
 




       
/s/ WILLIAM DAVID HAAS
   
Name: William David Haas
   
Title:   Trustee
 



 
[Signature Page to Letter Agreement (Trusts)]


--------------------------------------------------------------------------------


 


1961 TRUST B
     
by
   
/s/ JOHN C. HAAS
   
Name: John C. Haas
   
Title:   Trustee
 




       
/s/ DAVID W. HAAS
   
Name: David W. Haas
   
Title:   Trustee
 




       
/s/ LEONARD C. HAAS
   
Name: Leonard C. Haas
   
Title:   Trustee
 




       
/s/ FREDERICK R. HAAS
   
Name: Frederick R. Haas
   
Title:   Trustee
 


 
 
 
 
 
 
 
 
 
 
 
 [Signature Page to Letter Agreement (Trusts)]

--------------------------------------------------------------------------------